Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

	Allowable Subject Matter
2.	Claims 1-8 and 10-20 are allowed.

3.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-8 and 10-20 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed method of manufacturing a display module comprising a first release layer disposed under the compensation layer and having a first adhesive strength, a second release layer disposed under the cushion layer and having a second adhesive strength greater than the first adhesive strength, in combination with the remaining claimed limitations of claim 1; the claimed method of manufacturing a display device a first release layer disposed under the compensation layer, a second release layer disposed under the cushion layer, wherein an adhesive strength of the first release layer is less than an adhesive strength of the second release layer, in combination with the remaining claimed limitations of claim 8; the claimed method of manufacturing a protective film comprising adhering a second release layer to the cushion layer, wherein the second release layer .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heo et al. (PN 10,411,224 and Kamo et al. (US 2018/0163318) disclose the device having the adhesive layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897